105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael A. THOMPSON, Appellant,v.DRUG ENFORCEMENT ADMINISTRATION;  John P. Sutton;  SouthCounty Municipal Enforcement Group;  Sgt. Lee Schanek, Bothindividually and in his capacity as the Representative ofSouth County MEG;  Det. Jerry Rajnoha;  John Doe, I-X, Appellees.
No. 96-1056EM
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1997.Filed Jan. 13, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Michael A. Thompson, a Missouri inmate, appeals the district court's decisions about discovery and the admission of documentary evidence.  Thompson also contends the district court improperly denied appointed counsel's motion to withdraw and incorrectly dismissed Thompson's conspiracy claim.  Having reviewed the record and the briefs, we conclude the district court's rulings are correct.  Because an extended opinion would lack precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.